Citation Nr: 0108717	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a stomach disorder, 
claimed as an ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

Initially, the Board notes that the veteran's appeal was 
first before the Board in May 2000.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to attempt to obtain additional service medical 
records, which had apparently at one point been a part of the 
record.  The RO was also directed to contact the veteran and 
obtain any additional treatment records identified.  Review 
of the record indicates that the RO complied with the Board's 
directives, to the extent possible, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
requested from the National Personnel Records Center (NPRC) 
the veteran's complete medical and dental records, which were 
received by the RO in October 2000.  The RO also, in a May 
2000 letter, requested from the veteran information as to any 
available treatment records.  To date, the veteran has not 
responded.  In this respect, the Board notes that the duty to 
assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If the veteran wishes 
help in the development of his claim, he cannot passively 
wait for it.  Id.


REMAND

Current review of the record shows that a VA stomach, 
duodenum, and adhesions examination was conducted in May 
1999.  At that time, based upon the record available for 
review, the examiner stated that there was no available 
evidence that the veteran's currently diagnosed peptic ulcer 
disease was related to the mild antral gastritis diagnosed in 
service.  As noted above, subsequent to the May 1999 VA 
examination, the Board directed that the RO obtain the 
veteran's additional service medical records.  These 
additional service medical records contain a December 1956 
examination that was conducted because the veteran's earlier 
service medical records were lost.  It was noted in this 
examination that the veteran had been treated at Kirkland Air 
Force Base in June 1956 for frequent indigestion and stomach 
trouble.  This record was not contained in the veteran's 
claims file at the time of the May 1999 VA examination, and, 
therefore, it was not considered by the examiner in her 
evaluation as to whether or not the veteran's current stomach 
disorder (peptic ulcer disease) was related to what was then 
only one documented in-service incident involving the 
veteran's stomach.  Absent this supplemental evidence of 
additional complaints and treatment in service, the Board 
questions whether the examiner would reach the same 
conclusion as to the etiology and onset of the veteran's 
peptic ulcer disease.

Therefore, pursuant to VA's newly defined duty to assist the 
veteran, see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the issue of entitlement 
to service connection for a stomach disorder, claimed as an 
ulcer, will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's stomach and peptic 
ulcer disease, should be obtained by the 
RO and incorporated into the claims file.

2.  Subsequent to accomplishment of the 
above, or after a reasonable response 
time has lapsed with no information 
received from the veteran as to the 
existence of additional treatment 
records, the RO should forward the 
veteran's claims file to the same 
examiner that conducted the May 1999 VA 
examination, if available.  If the RO is 
informed that the same examiner is no 
longer available for comment, the 
veteran's claims file should be forwarded 
to a specialist in gastroenterology.  The 
RO should request an opinion as to 
whether it is at least as likely as not 
that the veteran's current stomach 
disorder (peptic ulcer disease) is 
related to the documented in-service 
incidents of frequent indigestion, 
stomach problems, and mild antral 
gastritis, as shown in the subsequently 
received service medical records.  

If the examiner cannot offer an opinion 
as to the etiology and onset of the 
veteran's stomach disorder (peptic ulcer 
disease) without further physical 
examination of the veteran, a VA 
examination should be scheduled and 
conducted.

The examiner should state the rationale 
for any opinions expressed.  If the 
examiner cannot express an opinion 
without resort to speculation, she or he 
should so state.

3.  If an examination is scheduled, the 
veteran should be advised that failure to 
report for the examination might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (2000).

4.  The RO should carefully review the 
opinion to ensure that it is in complete 
compliance with this remand.  If it is 
not, it should be returned to the 
examiner for corrective action.

5.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a stomach 
disorder, claimed as an ulcer, 
considering all pertinent law and 
regulation, in light of any additional 
treatment records received and the VA 
opinion.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




